Citation Nr: 1741354	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-20 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from November 1972 to November 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this case was subsequently transferred to the RO in Los Angeles, California and that office forwarded the appeal to the Board.

The Veteran testified at a Travel Board hearing in July 2015 before the undersigned.  A transcript of the hearing is of record.

In November 2015, the Board reopened the Veteran's claim and remanded it to the RO to obtain treatment records.  The matter is once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that the scope of a mental health disability claim includes any mental disability which reasonably may be encompassed by the Veteran's description of the claim, reported symptoms and other information of record and when a Veteran  makes a claim, he/she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).

The Board further notes that in regard to the claim for an acquired psychiatric disorder, to include PTSD, the Veteran has not received proper notification of the requirements for a claim for service connection for PTSD based on in-service personal assault.  In this case, the Veteran has claimed assaults by drill sergeants during service.  As such the RO should provide the Veteran with such notice.  

Additionally, while on Remand the Board finds that an examination and opinion are necessary to determine the likelihood that a personal assault during service occurred and if so, whether the Veteran suffers from PTSD related to a personal assault incurred in service.  38 U.S.C.A. § 5103A (d); 38 C.F.R. §§ 3.159 (c)(4), 3.304 (f)(5).  Moreover, given the other psychiatric diagnoses on file, a clear opinion should be set out as to whether there is any psychiatric disorder that is as likely as not related to service or event or occurrence therein.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter pertaining to the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The letter should include the criteria necessary to support service connection for PTSD, to include based on in-service personal assault or harassment.  38 C.F.R. § 3.304 (f).  Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Then contact the Veteran and/or his representative for information pertaining to any current treatment for the Veteran's PTSD or other psychiatric disorders at any VA facility and by any private treatment provider.    

Obtain any records pertaining to the above requests for information not yet associated with the claims file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

3.  After all additional records pertaining to the Veteran's PTSD or other psychiatric disorders have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination with a VA examiner with an appropriate specialty for psychiatric disorders.

The examiner is requested to provide findings and a diagnosis as to the etiology, nature, severity, and extent of the Veteran's psychiatric disorder or disorders.  The electronic claims folders should be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail. 

The examiner is requested to address the following in the opinion:

(a)  Whether the Veteran's psychiatric disorder or disorders is at least as likely as not (a 50 percent probability or more) or less likely than not (less than a 50 percent probability) caused by, made worse by and/or related to his active duty service.

(b)  If any of the Veteran's psychiatric disorder or disorders can be characterized as a psychosis and if so whether it is at least as likely as not (a 50 percent probability or more) or less likely than not (less than a 50 percent probability) that it manifested itself within one year of the Veteran's separation from service.	

In the opinion, the examiner should comment on the findings and opinions of other examiners.  In addition, the opinion should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's PTSD or other psychiatric disorders to include the Veteran's July 22, 2015 Board hearing testimony, the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others; and the Veteran's reports to providers, as they appear throughout the record.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Document all requests and responses concerning the obtaining of any records in the claims file and notify the Veteran appropriately.

5.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




